Name: 94/732/EC: Commission Decision of 11 November 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take account of the provinces of Chaco and Formosa (Argentina) and the State of Santa Catarina (Brazil) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  tariff policy;  animal product;  America;  health;  agricultural activity
 Date Published: 1994-11-12

 Avis juridique important|31994D073294/732/EC: Commission Decision of 11 November 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take account of the provinces of Chaco and Formosa (Argentina) and the State of Santa Catarina (Brazil) (Text with EEA relevance) Official Journal L 292 , 12/11/1994 P. 0037 - 0038 Finnish special edition: Chapter 3 Volume 62 P. 0222 Swedish special edition: Chapter 3 Volume 62 P. 0222 COMMISSION DECISION of 11 November 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take account of the provinces of Chaco and Formosa (Argentina) and the State of Santa Catarina (Brazil) (Text with EEA relevance) (94/732/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16 thereof, Whereas the health conditions and veterinary certification required for the importation of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down in Commission Decision 93/402/EEC (3), as last amended by Decision 94/35/EEC (4); Whereas a deterioration in health conditions in the State of Santa Catarina in Brazil has led the Commission to suspend imports of fresh meat from there; Whereas the Brazilian authorities have taken steps to check the said deterioration; Whereas the last check by Community inspectors carried out in Brazil revealed an improvement in the disease situation in the State of Santa Catarina; Whereas the State of Santa Catarina meets Community health requirements for imports of fresh meat; Whereas a deterioration in health conditions in the provinces of Chaco and Formosa has led the Commission to suspend imports of fresh meat from there; Whereas the Argentinian authorities have taken steps to check the said deterioration; Whereas the last check by Community inspectors carried out in Argentina revealed an improvement in the disease situation in Chaco and Formosa; Whereas the provinces of Chaco and Formosa meet Community health requirements for imports of fresh meat; Whereas Decision 93/402/EEC must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize, for 45 days following the date of notification of this Decision to Member States, importation from Argentina and Brazil of fresh meat, produced and certified, in accordance with the conditions laid down in Decision 93/402/EC. Article 2 Annex I to Decision 93/402/EEC is replaced by the Annex hereto. Article 3 This Decision shall apply from the 30th day following notification thereof to the Member States. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 179, 22. 7. 1993, p. 11. (4) OJ No L 148, 15. 6. 1994, p. 15. ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR THE VETERINARY CERTIFICATION OF ANIMALS "" ID="2">AR> ID="3">01/93> ID="4">Whole country"> ID="2">AR-1> ID="3">01/93> ID="4">South of 42nd parallel"> ID="1">Argentina> ID="2">AR-2> ID="3">01/94> ID="4">Territory north of 42nd parallel"> ID="2">AR-3> ID="3">01/93> ID="4">Provinces of Entre RÃ ­os, Corrientes and Misiones"> ID="2">AR-4> ID="3">01/93> ID="4">Provinces of Catamarca, San Juan, La Rioja, Mendoza Neuquen, and RÃ ­o Negro and the department of Patagones in the province of Buenos Aires"> ID="2">BR> ID="3">01/93> ID="4">Whole country"> ID="1">Brazil> ID="2">BR-1> ID="3">02/94> ID="4">States of: Rio Grande do Sul, ParanÃ ¡, Minas Gerais (except regional delegations of Oliveira, Passos, Sao GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), Sao Paulo, EspÃ ­rito Santo, Mato Grosso do Sul (except for the municipalities of Sonora, Aquidouana, Bonoquena, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso) and Santa Catarina"> ID="1">Chile> ID="2">CL> ID="3">01/93> ID="4">Whole country"> ID="2">CO> ID="3">01/93> ID="4">Whole country"> ID="2">CO-1> ID="3">01/93> ID="4">The sector included within the following boundaries: from the point where the Murri river flows into the Atrato river, downstream along the Atrato river to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Colombian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri river flows into the Atrato river"> ID="1">Colombia> ID="2">CO-2> ID="3">01/93> ID="4">The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato river) and Frontino"> ID="2">CO-3> ID="3">01/93> ID="4">The sector included within the following boundaries: from the mouth of the Sinu river on the Atlantic Ocean, upstream along the Sinu river to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu river along the Atlantic coast"> ID="1">Paraguay> ID="2">PY> ID="3">01/93> ID="4">Whole country"> ID="1">Uruguay> ID="2">UY> ID="3">01/93> ID="4">Whole country'">